Citation Nr: 1027015	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-33 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for recurrent 
dislocations of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010 the Veteran and his spouse testified before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of that hearing is associated with the claims files.

The Board additionally notes that a May 2010 VA outpatient 
record indicates that the Veteran's left shoulder pain is 
exacerbating his symptoms of anxiety and depression.  
Therefore, the Board concludes that the issue of 
entitlement to service connection for psychiatric 
disability has been raised by the record.  This issue has 
not been addressed by the originating agency.  Therefore, 
it is referred to the originating agency for appropriate 
action.  Also, it appears from the testimony provided by 
the Veteran and his spouse at the hearing before the 
undersigned that the veteran might be raising the issue of 
entitlement to a total rating based on unemployability due 
to service-connected disabilities.  Therefore, the 
originating agency should obtain clarification from the 
Veteran concerning this matter and respond appropriately 
to any clarification received from the Veteran.


REMAND

The Veteran's most recent VA examination was performed in 
November 2006.  The Veteran asserts his disability has increased 
significantly in severity since that examination.  He is 
accordingly entitled to VA examination at this point to record 
the present severity of his disability.  

However, the Veteran is pending VA fee-basis shoulder surgery.  
The examination should accordingly be performed at a reasonable 
time after that surgery is performed.

The Veteran also asserts he is being treated regularly at the VA 
pain clinic in Gainesville, Florida.  Before the case is returned 
to the Board the originating agency should obtain and consider 
all VA treatment records not already on file, to include records 
pertaining to the fee-basis shoulder surgery cited above.

The Board further notes that records pertinent to the Veteran's 
claim might be in the possession of the the Social Security 
Administration (SSA).  The RO requested SSA records in March 2009 
but cited an incorrect Social Security Account Number (SSAN), so 
SSA returned a negative response.  The Veteran has submitted an 
SSA decision dated February 1, 2006, showing he was awarded SSA 
disability benefits effective from May 15, 2003.  The originating 
agency should accordingly submit a corrected request to SSA for 
the Veteran's disability file.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain all 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
left shoulder disability during the 
period of the claim, to include any 
recent VA outpatient and inpatient 
records not associated with the claims 
file.  It should also obtain the 
Veteran's SSA disability file.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
nature and extent of the Veteran's 
service-connected left shoulder 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any comorbid nonservice-
connected disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left shoulder 
disability on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them the 
requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





						CONTINUED ON NEXT PAGE


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


